

116 HR 3842 IH: Preventing Lead Poisoning Act of 2019
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3842IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Mr. Katko (for himself, Mr. Welch, Mr. Cicilline, Mr. Morelle, Mr. Fitzpatrick, Ms. Moore, and Mr. Balderson) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend titles XIX and XXI of the Social Security Act to require a State child health plan to
			 include certain lead screening coverage and to codify such requirement
			 under the Medicaid program.
	
 1.Short titleThis Act may be cited as the Preventing Lead Poisoning Act of 2019. 2.Requiring a State child health plan to include certain lead screening coverage for children; codification of requirement under Medicaid (a)CHIP (1)In generalSection 2103 of the Social Security Act (42 U.S.C. 1397cc) is amended—
 (A)in subsection (a), by striking paragraphs (5), (6), (7), and (8) and inserting paragraphs (5) through (9); and (B)in subsection (c)—
 (i)by redesignating paragraphs (8) and (9) as paragraphs (9) and (10), respectively; and (ii)by inserting after paragraph (7) the following new paragraph:
							
								(8)Coverage of lead blood level assessments
 (A)In generalThe child health assistance provided to a targeted low-income child shall include coverage of lead blood level assessments at the times and in the amounts specified in subparagraph (B).
 (B)Specified times and amountsThe times and amounts specified in this subparagraph are, with respect to coverage of lead blood level assessments and a targeted low-income child, the following:
 (i)1 such assessment at the age of 12 months; (ii)1 such assessment at the age of 24 months; and
 (iii)in the case of such a child with no record of any such assessment having been performed and who is between the ages of 24 months and 72 months, 1 such assessment..
						(2)Effective date
 (A)In generalSubject to paragraph (2), the amendments made by this section shall take effect with respect to child health assistance provided on or after the date that is 1 year after the date of the enactment of this Act.
 (B)Exception for State legislationIn the case of a State child health plan under title XXI of the Social Security Act (or a waiver of such plan), which the Secretary of Health and Human Services determines requires State legislation in order for the respective plan (or waiver) to meet any requirement imposed by the amendments made by this section, the respective plan (or waiver) shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this section. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.
 (b)MedicaidSection 1905(r) of the Social Security Act (42 U.S.C. 1396d(r)) is amended— (1)in paragraph (1)(B)(iv), by inserting and at the times and in the amounts specified in paragraph (6) after factors; and
 (2)by inserting after paragraph (5) the following new paragraph:  (6)The times and amounts specified in this paragraph are, with respect to coverage of lead blood level assessments and an individual, the following:
 (A)1 such assessment at the age of 12 months; (B)1 such assessment at the age of 24 months; and
 (C)in the case of such a child with no record of any such assessment having been performed and who is between the ages of 24 months and 72 months, 1 such assessment..
 (c)ClarificationNone of the amendments made by this section may be construed as prohibiting a State from providing coverage of lead blood level assessments under title XIX or XXI of the Social Security Act at a frequency that is greater than the frequency described in such amendments or to an individual outside of the ages described in such amendments.
			